 

Exhibit 10.3 

 



EXECUTION VERSION

 



VOTING AND SUPPORT AGREEMENT

 

VOTING AND SUPPORT AGREEMENT (this “Agreement”), dated as of November 24, 2019,
by and among The Charles Schwab Corporation, a Delaware corporation (“Parent”),
and each of the Persons listed on Exhibit A hereto (each a “Stockholder” and,
collectively, the “Stockholders”).

 

W I T N E S S E T H:

 

WHEREAS, concurrently with the execution of this Agreement, TD Ameritrade
Holding Corporation, a Delaware corporation (the “Company”), Parent and
Americano Acquisition Corp., a Delaware corporation and a direct, wholly owned
Subsidiary of Parent (“Merger Sub”), are entering into an Agreement and Plan of
Merger, dated as of the date hereof and a copy of which is attached as Exhibit B
hereto (the “Merger Agreement”), pursuant to which, among other things, each
outstanding share of common stock, par value $0.01 per share, of the Company
(the “Company Common Stock”) will be converted into the right to receive the
Merger Consideration, as specified in the Merger Agreement;

 

WHEREAS, as of the date hereof, each Stockholder is the Beneficial Owner (as
defined herein) of the shares of Company Common Stock set forth opposite such
Stockholder’s name on Exhibit A hereto (all shares of Company Common Stock
Beneficially Owned by a Stockholder set forth on Exhibit A hereto, the “Existing
Shares”);

 

WHEREAS, the consummation of the Merger requires receipt of the Company
Stockholder Approval;

 

WHEREAS, as a condition and inducement to Parent entering into the Merger
Agreement, Parent has required that each Stockholder agree, and each Stockholder
has agreed, to enter into this Agreement and abide by the covenants and
obligations with respect to such Stockholder’s Covered Shares (as defined
herein); and

 

WHEREAS, the Board of Directors of the Company, acting upon the unanimous
recommendation of the Company Special Committee, has unanimously approved,
adopted and declared advisable the Merger Agreement and the transactions
contemplated thereby, understanding that the execution and delivery of this
Agreement by each Stockholder is a material inducement and condition to Parent’s
willingness to enter into the Merger Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements herein contained, and
intending to be legally bound hereby, the parties hereto agree as follows:

 





Article 1
General

 

Section 1.01. Defined Terms. Capitalized terms used but not otherwise defined
herein shall have the meanings ascribed thereto in the Merger Agreement in
effect on the date hereof. The following capitalized terms, as used in this
Agreement, shall have the following meanings:

 

“Beneficial Ownership” has the meaning ascribed to such term in Rule 13d-3 under
the Exchange Act. The terms “Beneficially Own”, “Beneficially Owned” and
“Beneficial Owner” shall each have a correlative meaning.

 

“Covered Shares” means, with respect to a Stockholder, such Stockholder’s
Existing Shares, (i) plus any shares of Company Common Stock or other capital
stock of the Company and any shares of Company Common Stock or other capital
stock of the Company issuable upon the conversion, exercise or exchange of
securities that are as of the relevant date securities convertible into or
exercisable or exchangeable for shares of Company Common Stock or other capital
stock of the Company, in each case, that such Stockholder has or acquires
Beneficial Ownership of on or after the date hereof, and (ii) less any shares of
Company Common Stock Transferred pursuant to a Permitted Transfer or subject to
a Foreclosure.

 

“Expiration Date” means the earliest of (a) the date and time on which the
Merger Agreement shall have been, without the prior written consent of the
Stockholders, amended or supplemented, or any provision thereof waived, in a
manner (i) that changes the form of or amount of Merger Consideration payable in
respect of any Covered Shares (other than, for the avoidance of doubt,
adjustments in accordance with the terms of the Merger Agreement) or (ii) that
is in any way material and adverse to any of the Stockholders, (b) the date and
time on which the Merger Agreement is terminated in accordance with its terms,
(c) the date and time on which the Company Stockholder Approval is obtained and
(d) the date and time on which a Company Adverse Recommendation Change is made.

 

“Permitted Transfer” means, with respect to any Stockholder, a Transfer of such
Stockholder’s Covered Shares (a) to any of its Affiliates, (b) to any other
Person to whom Parent has consented with respect to a Transfer by such
Stockholder in advance in writing (such consent not to be unreasonably withheld,
conditioned or delayed), (c)(i) to any member of any Stockholder’s family or to
a trust solely for the benefit of any Stockholder and/or any member of any
Stockholder’s family or (ii) upon the death of such Stockholder pursuant to the
terms of any trust or will of such Stockholder or by the Applicable Laws of
intestate succession, (d) if such Stockholder is a trust, any beneficiary of
such trust, (e) to any Person for bona fide estate planning purposes, (f) in
connection with any arrangement set forth on Schedule 1 attached hereto
(including any current or future Transfers of Covered Shares related to such
arrangements) or (g) to any other Stockholder; provided that (x) in the case of
clause (a), such Affiliate shall remain an Affiliate of such Stockholder at all
times following such Transfer and (y) in the case of clauses (a) through (e),
prior to the effectiveness of such Transfer, such transferee executes and
delivers to Parent a written agreement, in form and substance reasonably
acceptable to Parent, to assume all of such Stockholder’s obligations hereunder
in respect of such Stockholder’s Covered Shares subject to such Transfer and to
be bound by the terms of this Agreement, with respect to such Covered Shares, to
the same extent as such Stockholder is

 

2



bound hereunder and to make each of the representations and warranties hereunder
in respect of itself and such Covered Shares as such Stockholder shall have made
hereunder. For the avoidance of doubt, any recipient or transferee of any
Stockholder’s Covered Shares pursuant to a Permitted Transfer may Transfer any
and all Covered Shares that were Transferred to such transferee to its own
Permitted Transferee(s) in accordance with the terms and subject to the
conditions of this Agreement, as if such permitted Transferee were a
“Stockholder”.

 

“Representatives” means, with respect to a Person, such Person’s controlled
Affiliates (other than the Company and its Subsidiaries) and its and their
respective officers, directors, employees, agents and advisors.

 

“Transfer” means, directly or indirectly, to sell, transfer, assign, pledge,
encumber, hypothecate or similarly dispose of (including by merger (including by
conversion into securities or other consideration), by tendering into any tender
or exchange offer, by testamentary disposition, by operation of law or
otherwise), either voluntarily or involuntarily, or to enter into any contract,
option or other arrangement or understanding with respect to the voting of or
sale, transfer, assignment, pledge, encumbrance, hypothecation or similar
disposition of (including by merger, by tendering into any tender or exchange
offer, by testamentary disposition, by operation of law or otherwise); provided
that a foreclosure on the Covered Shares pledged pursuant to any arrangements
described on Schedule 1 attached hereto in the event of a default thereunder (a
“Foreclosure”) shall be deemed not to be a Transfer.

 

Article 2
Voting

 

Section 2.01. Agreement To Vote.

 

(a)   Each Stockholder (severally and not jointly) hereby irrevocably and
unconditionally agrees that during the term of this Agreement, at the Company
Stockholder Meeting and at any other meeting of the stockholders of the Company,
however called, including any adjournment or postponement thereof, such
Stockholder shall, in each case to the fullest extent that such Stockholder’s
Covered Shares are entitled to vote thereon or consent thereto:

 

(i)   appear at each such meeting or otherwise cause such Stockholder’s Covered
Shares to be counted as present thereat for purposes of calculating a quorum;
and

 

(ii)   vote (or cause to be voted), in person or by proxy, all of such
Stockholder’s Covered Shares: (A) in favor of (1) the adoption and approval of
the Merger Agreement and approval of the Merger and other transactions
contemplated by the Merger Agreement and (2) any proposal to adjourn or postpone
any meeting of the stockholders of the Company at which any of the foregoing
matters are submitted for consideration and vote of the stockholders of the
Company to a later date if there is not a quorum or sufficient votes for
approval of the matters on the date on which such meeting is held to vote upon
any of the foregoing matters, (B) against any action or agreement that would
result in a material breach of any covenant, representation or warranty or any

 

3



other obligation or agreement of the Company contained in the Merger Agreement
and (C) against any Company Acquisition Proposal (other than the Merger and the
transactions contemplated by the Merger Agreement) or Company Superior Proposal
.

 

(b)   Each Stockholder (severally and not jointly) hereby (i) waives, and agrees
not to exercise or assert, any appraisal or similar rights (including under
Section 262 of Delaware Law) in connection with the Merger and (ii) agrees (A)
not to commence or participate in and (B) to take all actions necessary to opt
out of any class in any class action with respect to any claim, derivative or
otherwise, against Parent, Merger Sub, the Company or any of their respective
Affiliates relating to the negotiation, execution or delivery of this Agreement
or the Merger Agreement or the consummation of the Transactions, including any
claim (1) challenging the validity of, or seeking to enjoin the operation of,
any provision of this Agreement or the Merger Agreement or (2) alleging a breach
of any fiduciary duty of the Board of Directors of the Company in connection
with this Agreement, the Merger Agreement or the Transactions (for the avoidance
of doubt, participating in the defense of such claims is not prohibited).

 

Section 2.02. No Inconsistent Agreements. Each Stockholder (severally and not
jointly) hereby covenants and agrees that, except for this Agreement, no such
Stockholder has (a) entered into, or shall enter into at any time while this
Agreement remains in effect, any voting agreement or voting trust with respect
to such Stockholder’s Covered Shares or (b) granted, or shall grant at any time
while this Agreement remains in effect, a proxy or power of attorney with
respect to such Stockholder’s Covered Shares (except pursuant to ‎Section 2.03
or pursuant to any irrevocable proxy card delivered to the Company directing
that such Stockholder’s Covered Shares be voted in accordance with ‎Section
2.01); provided, however, that this ‎Section 2.02 shall not preclude such
Stockholder from Transferring such Stockholder’s Covered Shares pursuant to a
Permitted Transfer.

 

Section 2.03. Proxy. Each Stockholder hereby irrevocably appoints as its proxy
and attorney-in-fact Parent and any Person designated in writing by Parent, each
of them individually, with full power of substitution and resubstitution, to
vote such Stockholder’s Covered Shares in accordance with ‎Section 2.01 at the
Company Stockholder Meeting and at any annual or special meetings of
stockholders of the Company (or adjournments or postponements thereof) prior to
the termination of this Agreement in accordance with ‎Section 5.01 at which any
of the matters described in ‎Section 2.01 is to be considered; provided,
however, that such Stockholder’s grant of the proxy contemplated by this
‎Section 2.03 shall be effective if, and only if, such Stockholder has not
delivered to the Secretary of the Company at least five Business Days prior to
the meeting at which any of the matters described in ‎Section 2.01 is to be
considered a duly executed irrevocable proxy card (provided that sensitive
information such as account numbers may be redacted from the proxy card provided
to Parent) validly directing that such Stockholder’s Covered Shares be voted in
accordance with ‎Section 2.01; provided, further, for the avoidance of doubt,
that such proxy and voting and related rights are expressly limited to those
matters set forth in Section 2.01 that are presented for consideration to the
Company’s stockholders generally, and each Stockholder shall retain at all times
the to vote such Stockholder’s Covered Shares (or to direct how such Covered
Shares shall be voted) in such Stockholder’s sole discretion and without any
other limitation on any other matters. This proxy contemplated hereby, if it
becomes effective, is coupled with an interest, is given as an additional
inducement of Parent to enter into the Merger Agreement and shall be irrevocable
prior to the

 

4



termination of this Agreement in accordance with ‎Section 5.01, at which time
any such proxy shall automatically terminate. Parent may terminate this proxy
with respect to such Stockholder at any time at its sole election by written
notice provided to such Stockholder.

 

Article 3
Representations And Warranties

 

Each Stockholder (severally and not jointly) hereby represents and warrants to
Parent as follows as of the date hereof:

 

Section 3.01. Authorization; Validity of Agreement. If such Stockholder is an
entity, such Stockholder is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization. Such
Stockholder has the requisite capacity and authority to execute and deliver this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby. This Agreement has been duly authorized (to
the extent authorization is required), executed and delivered by such
Stockholder and, assuming due authorization, execution and delivery by Parent
constitutes a valid and binding obligation of such Stockholder, enforceable
against such Stockholder in accordance with its terms, subject to the Bankruptcy
and Equity Exceptions. If such Stockholder is married and such Stockholder’s
Covered Shares constitute community property under Applicable Law, this
Agreement has been duly authorized (to the extent authorization is required),
executed and delivered by, and constitutes the valid and binding agreement of,
such Stockholder’s spouse, subject to the Bankruptcy and Equity Exceptions.

 

Section 3.02. Ownership. As of the date hereof, (a) such Stockholder’s Existing
Shares set forth opposite such Stockholder’s name on Exhibit A are Beneficially
Owned by such Stockholder, free and clear of any encumbrances other than (w)
pursuant to this Agreement, the Merger Agreement, under applicable federal or
state securities laws or pursuant to any written policies of the Company only
with respect to restrictions upon the trading of securities under applicable
securities laws, (x) encumbrances that would not materially impair such
Stockholder’s ability to perform its obligations under this Agreement, (y)
customary encumbrances pursuant to the terms of any custody or similar agreement
applicable to Covered Shares held in brokerage accounts or (z) encumbrances that
are related to any instrument set forth on Schedule 1 attached hereto. As of the
date hereof, such Stockholder’s Existing Shares constitute all of the shares of
Company Common Stock (or any other equity interests of the Company) Beneficially
Owned or owned of record by such Stockholder.

 

Section 3.03. No Violation. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby by such Stockholder does
not, and the performance by such Stockholder of its obligations under this
Agreement will not, (a) conflict with or violate any Applicable Law or if
applicable, any certificate or articles of incorporation, as applicable, or
bylaws or other equivalent organizational documents of such Stockholder, or (b)
violate, conflict with, result in a breach of any provision of or the loss of
any benefit under, constitute a default (or an event which, with notice or lapse
of time, or both, would constitute a default) under, result in the termination
of or a right of termination or cancellation under, accelerate the performance
required by, or result in the creation of any encumbrance upon any of

 

5



the properties or assets of such Stockholder under, any of the terms, conditions
or provisions of any note, bond, mortgage, indenture, deed of trust, license,
lease, agreement or other instrument or obligation to which such Stockholder is
a party, or by which it or any of its properties or assets may be bound except,
in the case of clauses (a) or (b) as would not, individually or in the
aggregate, reasonably be expected to materially impair such Stockholder’s
ability to perform its obligations hereunder.

 

Section 3.04. Consents and Approvals. The execution and delivery of this
Agreement by such Stockholder does not, and the performance by such Stockholder
of its obligations under this Agreement and the consummation by it of the
transactions contemplated hereby will not, require such Stockholder to obtain
any consent, approval, authorization or permit of, or to make any filing with or
notification to, any Governmental Authority, other than the filing of any
required reports or other information with the SEC or any actions or filings the
absence of which would not reasonably be expected to materially impair the such
Stockholder’s ability to perform its obligations hereunder.

 

Section 3.05. Absence of Litigation. As of the date hereof, there is no
Proceeding pending or, to the knowledge of such Stockholder, threatened against
such Stockholder before (or, in the case of threatened Proceedings, that would
be before) any Governmental Authority, that has had or would reasonably be
expected to impair the ability of such Stockholder to perform its obligations
hereunder or that, to such Stockholder’s knowledge, in any manner challenges or
seeks to prevent, enjoin, alter or materially delay any of the Transactions.

 

Section 3.06 Adequate Information. Such Stockholder is a sophisticated holder
with respect to such Stockholder’s Covered Shares and has adequate information
concerning the transactions contemplated by the Merger Agreement and concerning
the business and financial condition of the Company and Parent to make an
informed decision regarding the matters referred to herein and has
independently, without reliance upon the Company, Parent, any of their
Affiliates or any of the respective Representatives of the foregoing, and based
on such information as such Stockholder has deemed appropriate, made such
Stockholder’s own analysis and decision to enter into this Agreement.

 

Section 3.07. Finder’s Fees. No investment banker, broker, finder or other
intermediary is entitled to a fee or commission from Parent, Merger Sub or the
Company in respect of this Agreement or the Merger Agreement based upon any
arrangement or agreement made by or on behalf of such Stockholder.

 

Section 3.08. Reliance by Parent. Such Stockholder understands and acknowledges
that Parent is entering into the Merger Agreement in reliance upon the execution
and delivery of this Agreement by such Stockholder and the representations and
warranties of such Stockholder contained herein. Such Stockholder understands
and acknowledges that the Merger Agreement governs the terms of the Merger and
the other transactions contemplated thereby.

 

6



Article 4
Other Covenants

 

Section 4.01. Prohibition On Transfers; Other Actions. Until the termination of
this Agreement in accordance with Section 5.01 and except in connection with a
Transfer of any Covered Shares related to the arrangements set forth on Schedule
1 attached hereto, each Stockholder (severally and not jointly) agrees that it
shall not Transfer any of such Stockholder’s Covered Shares or Beneficial
Ownership thereof unless such Transfer is a Permitted Transfer. Any Transfer in
violation of this provision shall be void ab initio. No Stockholder shall
request that the Company or its transfer agent register the transfer (book-entry
or otherwise) of any of such Stockholder’s Covered Shares and each Stockholder
hereby consents to the entry of stop transfer instructions by the Company of any
transfer of the Covered Shares, unless such transfer is a Permitted Transfer or
in connection with a Foreclosure; provided that any such stop transfer
instructions shall be immediately and automatically withdrawn and terminated by
the Company following the earlier to occur of (a) the Expiration Date and (b)
the Effective Time.

 

Section 4.02. Stock Dividends, Etc. In the event of any change in the Company
Common Stock by reason of any reclassification, recapitalization,
reorganization, stock split (including a reverse stock split) or subdivision or
combination, exchange or readjustment of shares, or any stock dividend or stock
distribution, merger or other similar change in capitalization, the terms
“Existing Shares” and “Covered Shares” shall be deemed to refer to and include
such shares as well as all such stock dividends and distributions and any
securities into which or for which any or all of such shares may be changed or
exchanged or which are received in such transaction.

 

Section 4.03. No Solicitation; Support Of Acquisition Proposals.

 

(a)   From the date of this Agreement until the earlier of (i) the Effective
Time and (ii) the Expiration Date, each Stockholder (severally and not jointly)
agrees that it shall not, directly or indirectly (i) solicit, initiate or take
any action to knowingly facilitate or knowingly encourage the submission of any
Company Acquisition Proposal or (ii) enter into or participate in any
discussions or negotiations with, furnish any confidential or nonpublic
information relating to the Company or any of its Subsidiaries, or knowingly
assist, knowingly facilitate or knowingly encourage any effort by, any Third
Party that such Stockholder knows is seeking to make, or has made, a Company
Acquisition Proposal. Each Stockholder shall immediately cease and cause to be
terminated all discussions or negotiations with any Third Party conducted
heretofore (other than with Parent) with respect to any Company Acquisition
Proposal. Notwithstanding clause (ii) above, each Stockholder may (and may
permit such Stockholder’s controlled Affiliates and such Stockholder’s and such
Stockholder’s controlled Affiliates’ Representatives to) participate in
discussions and negotiations with, provide information and data to and otherwise
facilitate any Person making a Company Acquisition Proposal (or its
Representatives) with respect to such Company Acquisition Proposal if (i) the
Company is engaging in discussions or negotiations with such Person in
accordance with Section 6.03 of the Merger Agreement and (ii) such Stockholder’s
negotiations, discussions, provision of information or data or other
facilitation are in conjunction with and ancillary to the Company’s discussions
and negotiations.

 

7



(b)   For the avoidance of doubt, for the purposes of this ‎Section 4.03, any
officer, director, employee, agent or advisor of the Company (in each case, in
their capacities as such) shall be deemed not to be a Representative of any
Stockholder.

 

Section 4.04. Notice Of Acquisitions. Each Stockholder (severally and not
jointly) agrees to notify Parent as promptly as reasonably practicable orally
and in writing of the number of any additional shares of Company Common Stock or
other securities of the Company of which such Stockholder acquires Beneficial
Ownership on or after the date hereof. For purposes of the preceding sentence,
information included in filings of such Stockholder made with the SEC and
publicly available on EDGAR shall be deemed to have been timely provided to the
Company.

 

Section 4.05. Announcements. Each Stockholder hereby authorizes Parent to
publish and disclose in any announcement or disclosure relating to the
Transactions, including in the Joint Proxy Statement/Prospectus, the
Stockholders’ aggregate ownership of the Stockholders’ Covered Shares and the
nature of the Stockholders’ obligations under this Agreement, subject to the
Stockholders’ review and consent (not to be unreasonably withheld) of any such
announcement or disclosure.

 

Section 4.06. Post-Closing Integration. Parent commits in good faith to seek to
maintain, from the Closing Date through the second anniversary of the Closing
Date, a level of employment in Nebraska comparable to the Company’s level of
employment in Nebraska at the Closing Date, taking into account voluntary
attrition and transaction-related integration plans.

 

Section 4.07 S-4 Registration. Parent shall prepare and file the Registration
Statement on Form S-4 to cover the registration of the shares of Parent Common
Stock to be issued to each of the Stockholders pursuant to the Merger.

 

Article 5
Miscellaneous

 

Section 5.01. Termination. This Agreement shall remain in effect until the
earlier to occur of (a) the Effective Time and (b) the Expiration Date, at which
time this Agreement, and all rights and obligations of the parties hereunder,
shall automatically and simultaneously terminate and be of no further force or
effect without liability of any party to the other, and none of the parties
shall have any further obligations or liabilities hereunder; provided that
neither the provisions of this ‎Section 5.01 nor the termination of this
Agreement shall relieve any party hereto from any liability to any other party
arising out of or in connection with a breach of this Agreement (x) occurring
prior to termination of this Agreement and (y) which breach was the consequence
of an action (or omission) by a party hereto with actual knowledge that such
action (or omission) would be a material breach of this Agreement; and provided
further that (i) Section 4.06, and the all rights and obligations of the parties
thereunder, shall survive the Effective Time and (ii) ‎Article 5 shall survive
the termination of this Agreement pursuant to this Section 5.01.

 

Section 5.02. No Agreement As Director or Officer. Notwithstanding any provision
in this Agreement to the contrary, (a) nothing in this Agreement shall limit or
restrict a Stockholder, or any officer, director or other Representative of such
Stockholder, in his or her capacity as a

 

8



director or officer of the Company from acting in such capacity or voting in
such capacity in such person’s sole discretion on any matter and (b) the taking
of any action (or any failures to act) by any Stockholder or any officer,
director or other Representative of such Stockholder in his or her capacity as a
director or officer of the Company shall not be deemed to constitute a breach of
this Agreement. The terms and conditions of this Agreement shall apply to each
Stockholder solely in such Stockholder's capacity as a stockholder of the
company.

 

Section 5.03. No Ownership Interest. Nothing contained in this Agreement shall
be deemed to vest in Parent or any other Person any direct or indirect ownership
or incidence of ownership of or with respect to any Covered Shares. Each
Stockholder has agreed to enter into this Agreement and act in the manner
specified in this Agreement for consideration. All rights and all ownership and
economic benefits of and relating to such Stockholder’s Covered Shares shall
remain vested in and belong to such Stockholder and its applicable controlled
Affiliates, and except as expressly set forth in this Agreement, nothing herein
shall, or shall be construed to, grant Parent any power, sole or shared, to
direct or control the voting or disposition of any of such Stockholder’s Covered
Shares or in the exercise of such Stockholder’s rights as a shareholder of the
Company. Nothing in this Agreement shall be interpreted (i) as creating or
forming a “group” with any other Person, including Parent or any other
Stockholder, for purposes of Rule 13d-5(b)(1) of the Exchange Act or any other
similar provision of Applicable Law or (ii) as causing any other Person,
including Parent or any other Stockholder, to be an affiliated stockholder or to
have voting power, “control” or “beneficial ownership” over any Stockholder’s
Covered Shares.

 

Section 5.04. Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile transmission) and shall
be given:

 

(i)       if to Parent, to the applicable address (and with a copy (which shall
not constitute notice)) set forth in Section 11.01 of the Merger Agreement.

 

and

 

(ii)       if to a Stockholder, to the applicable address set forth opposite
such Stockholder’s name on Exhibit A hereto, in each case with a copy (which
shall not constitute notice) to:

 

Cravath, Swaine & Moore LLP

Worldwide Plaza

825 Eighth Avenue

New York, NY 10019

Attention:     Faiza J. Saeed, Esq.

Ting S. Chen, Esq.

Email:            fsaeed@cravath.com

tchen@cravath.com

 

or to such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto. All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5:00 p.m. on a Business
Day in the place of receipt. Otherwise, any such notice, request or
communication

 

9



shall be deemed to have been received on the next succeeding Business Day in the
place of receipt.

 

Section 5.05. Interpretation. The parties have participated jointly in
negotiating and drafting this Agreement. In the event that an ambiguity or a
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties, and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provision of this Agreement. When a reference is made in this Agreement to
Articles, Sections, Exhibits or Schedules, such reference shall be to an Article
or Section of or Exhibit or Schedule to this Agreement unless otherwise
indicated. Headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.
Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.” References to “the date hereof” shall mean the date of this
Agreement. All references to “dollars” or “$” in this Agreement are to United
States dollars. This Agreement shall not be interpreted or construed to require
any Person to take any action, or fail to take any action, if to do so would
violate any Applicable Law. References to any statute or regulation refer to
such statute or regulation as amended, modified, supplemented or replaced from
time to time (and, in the case of statutes, include any rules and regulations
promulgated under the statute) and references to any section of any statute or
regulation include any successor to such section.

 

Section 5.06. Counterparts; Effectiveness. This Agreement may be signed in any
number of counterparts, including by facsimile or by email with .pdf
attachments, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. This Agreement
shall become effective when each party hereto shall have received a counterpart
hereof signed and delivered (by electronic communication, facsimile or
otherwise) by the other parties hereto. Until and unless each party has received
a counterpart hereof signed by the other parties hereto, this Agreement shall
have no effect and no party shall have any right or obligation hereunder
(whether by virtue of any other oral or written agreement or other
communication).

 

Section 5.07. Entire Agreement. This Agreement and, to the extent referenced
herein, the Merger Agreement, together with the several agreements and other
documents and instruments referred to herein or therein or attached hereto or
thereto, constitute the entire agreement between the parties with respect to the
subject matter thereof and supersedes all prior agreements and understandings,
both oral and written, between the parties with respect to the subject matter
thereof.

 

Section 5.08 Governing Law; Consent To Jurisdiction; Waiver Of Jury Trial.

 

(a)   This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, without regard to the conflicts of law rules of
such state. Each of the parties hereto (i) irrevocably consents to the service
of the summons and complaint and any other process in any action or proceeding
relating to this Agreement, on behalf of itself or its property, in accordance
with ‎Section 5.04 or in such other manner as may be permitted by Applicable
Law, and nothing in this ‎Section 5.08(a) shall affect the right of any party to
serve legal process in any other manner permitted by Applicable Law, (ii)
irrevocably and unconditionally consents

 

10



and submits itself and its property in any action or proceeding to the exclusive
general jurisdiction of the Delaware Court of Chancery and any state appellate
court therefrom within the State of Delaware (or, only if the Delaware Court of
Chancery declines to accept jurisdiction over a particular matter, any federal
court within the State of Delaware), in the event any dispute arises out of this
Agreement, or for recognition and enforcement of any judgment in respect
thereof, (iii) agrees that it shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court, (iv)
agrees that any actions or proceedings arising in connection with this Agreement
shall be brought, tried and determined only in the Delaware Court of Chancery
(or, only if the Delaware Court of Chancery declines to accept jurisdiction over
a particular matter, any federal court within the State of Delaware), (v) waives
any objection that it may now or hereafter have to the venue of any such action
or proceeding in any such court or that such action or proceeding was brought in
an inconvenient court and agrees not to plead or claim the same and (vi) agrees
that it shall not bring any action relating to this Agreement or the
Transactions in any court other than the aforesaid courts. Each of Parent and
the Stockholders agree that a final judgment in any action or proceeding in such
court as provided above shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
Applicable Law.

 

(b)   EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT,
THE MERGER OR THE OTHER TRANSACTIONS. EACH PARTY HERETO CERTIFIES AND
ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH PARTY
MAKES THIS WAIVER VOLUNTARILY AND (iv) EACH PARTY HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION ‎5.08(b).

 

Section 5.09. Amendment; Waiver.

 

(a)   Any provision of this Agreement may be amended or waived if, but only if,
such amendment or waiver is in writing and is signed, in the case of an
amendment, by each party to this Agreement or, in the case of a waiver, by the
party against whom the waiver is to be effective.

 

(b)   No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies
provided in this Agreement shall be cumulative and not exclusive of any rights
or remedies provided by Applicable Law.

 

11



Section 5.10. Remedies. The parties acknowledge and agree that irreparable harm
would occur and that the parties would not have any adequate remedy at law (i)
for any breach of the provisions of this Agreement or (ii) in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms. It is accordingly agreed that, except to the extent this
Agreement is terminated in accordance with ‎Section 5.01, the parties shall be
entitled to an injunction or injunctions to prevent breaches of this Agreement
and to specifically enforce the terms and provisions of this Agreement, without
proof of actual damages and each party further agrees to waive any requirement
for the securing or posting of any bond in connection with such remedy. The
parties further agree that (x) by seeking the remedies provided for in this
‎‎Section 5.10, a party shall not in any respect waive its right to seek any
other form of relief that may be available to a party under this Agreement,
including monetary damages and (y) nothing contained in this ‎‎Section 5.10
shall require any party to institute any proceeding for (or limit any party’s
right to institute any proceeding for) specific performance under this ‎Section
5.10 before pursuing damages nor shall the commencement of any action pursuant
to this ‎‎Section 5.10 or anything contained in this ‎‎Section 5.10 restrict or
limit any party’s right to terminate this Agreement in accordance with the terms
of ‎‎Section 5.01 or pursue any other remedies under this Agreement that may be
available then or thereafter.

 

Section 5.11. Severability. Whenever possible, each provision or portion of any
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under Applicable Law, but if any provision or portion of any
provision of this Agreement is held to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such a determination, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.

 

Section 5.12. Successors And Assigns; Third Party Beneficiaries. Other than to a
transferee pursuant to a Permitted Transfer (which, for the avoidance of doubt,
will not relieve a Stockholder of its obligations hereunder), neither this
Agreement nor any of the rights, interests or obligations contained herein shall
be assigned by a party hereto (whether by operation of law or otherwise) without
the prior written consent of the other parties hereto. Any purported assignment
in contravention hereof shall be null and void. Subject to the preceding
sentences, this Agreement will be binding upon, inure to the benefit of and be
enforceable by the parties and their respective successors and permitted
assigns. This Agreement (including the documents and instruments referred to
herein) is not intended to, and does not, confer upon any person other than the
parties hereto any rights or remedies hereunder, including the right to rely
upon the representations and warranties set forth herein.

 

Section 5.13. Expenses. All costs and expenses incurred in connection with this
Agreement shall be paid by, with respect to the Parent, the party incurring such
cost or expense and, with respect to the Stockholders, the Company pursuant to
the Indemnification Agreement dated as of the date hereof, among the
Stockholders and the Company.

 

12



Section 5.14 Existing Registration Rights Agreement. Effective as of the
Closing, all rights and obligations of the Stockholders under that certain
Registration Rights Agreement, dated September 18, 2017, by and among the
Company, The Toronto-Dominion Bank, a Canadian chartered bank (“TD”), TD
Luxembourg International Holdings S.à r.l., a Luxembourg company and an indirect
wholly owned subsidiary of TD, and certain other persons party thereto will
terminate.

 

[Remainder of this page intentionally left blank]

 

13



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
(where applicable, by their respective officers or other authorized Person
thereunto duly authorized) as of the date first written above.

 

  THE CHARLES SCHWAB CORPORATION           By: /s/ Walter W. Bettinger II    
Name: Walter W. Bettinger II     Title: President and Chief Executive Officer

[Signature Page to Voting and Support Agreement]



  /s/ J. Joe Ricketts    J. Joe Ricketts, individually       /s/ Marlene M.
Ricketts  

Marlene M. Ricketts, individually and as trustee of each of the (a) Marlene M.
Ricketts Two Year AMTD GRAT, (b) Marlene M. Ricketts Three Year AMTD GRAT, (c)
Marlene M. Ricketts Five Year AMTD GRAT, (d) Marlene M. Ricketts 2019 Two Year
AMTD GRAT, (e) Marlene M. Ricketts 2019 Three Year AMTD GRAT and (f) Marlene M.
Ricketts 2019 Five Year AMTD GRAT

     
Marlene M. Ricketts 1994 Dynasty Trust
By: RPTC, Inc., as trustee           By: /s/ Alfred Levitt     Name: Alfred
Levitt     Title:   Secretary and Trust Officer      
J. Joe Ricketts 1996 Dynasty Trust GST Exempt
By: RPTC, Inc., as trustee           By: /s/ Alfred Levitt     Name: Alfred
Levitt     Title:   Secretary and Trust Officer

 

  J. Joe Ricketts 1996 Dynasty Trust
By: RPTC, Inc., as trustee           By: /s/ Alfred Levitt     Name: Alfred
Levitt     Title:   Secretary and Trust Officer

 

[Signature Page to Voting and Support Agreement]



EXHIBIT A

 

OWNERSHIP OF EXISTING SHARES

 

Beneficial Owner

Number of Existing Shares (Company Common Stock)



Each Stockholder confirms that there is no overlap between any Existing Shares
in the box opposite such Stockholder’s name and the Existing Shares in any other
box. 

Address for Notice J. Joe Ricketts 32,686,808

4503 West Virginia Avenue

Bethesda, MD 20814

Attention: Alfred Levitt

Email: alevitt@hugollc.com

Phone: 301-452-9230

Marlene M. Ricketts 13,873,8751

Same as above.

 

Marlene M. Ricketts 1994 Dynasty Trust

 

1,186,112 Same as above.

J. Joe Ricketts 1996 Dynasty Trust GST Exempt

 

1,334,354 Same as above.

J. Joe Ricketts 1996 Dynasty Trust

 

2,852,334 Same as above.

 





 

1 Includes all Company Common Stock Beneficially Owned by Marlene M. Ricketts,
including through one or more trusts.



 





 



